Citation Nr: 0123180	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-03 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral 
osteochondritis of the knees.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The record does not contain clear and unmistakable 
evidence sufficient to rebut the presumption of soundness 
vis-à-vis osteochondritis of the knees.

3.  There is an approximate balance of evidence as to whether 
the veteran's current bilateral osteochondritis of the knees 
is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
veteran's bilateral knee osteochondritis was incurred in 
active service.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2000); see also recently 
published regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently, 38 U.S.C.A. § 5107 was amended to eliminate the  
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114  
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  Consequently, the VA is obligated to assist 
a claimant in the development of his/her claim, unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  See also VCAA, Pub. L. No. 106- 
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified  
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified and defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence,  
and describing further action to be taken with respect to the  
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C.  
§§ 5102, 5103, 5103A); see also new regulations at 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statement of the Case and other development 
letters of record.  Accordingly, a remand back to the RO for 
compliance with the new duty to assist requirements is not 
necessary,  and the veteran is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  This is especially true in the present case where 
the benefit sought on appeal is being granted.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).  

The veteran contends, and the record supports, that he was 
treated in service for bilateral knee chondritis.  A document 
prepared in February 1945 reflects findings of a medical 
board: "chondritis, both knee joints, chronic, moderate, 
cause undetermined.  LOD NO EPTS."  The RO relied upon the 
1945 document as the basis for denial of the veteran's claim 
because the report reflects that the condition existed prior 
to service. 

The veteran challenges the RO's determination primarily on 
the basis that he was afforded a physical examination on 
entrance into service and the condition was not manifest at 
that time.  Thus, he argues that the condition did not exist 
prior to service.  

The law on this point is well settled.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2000).  The so-called 
presumption of soundness can be rebutted, however, if clear 
and unmistakable evidence demonstrates that the disease or 
injury existed prior to enrollment.  38 U.S.C.A. §§ 1111, 
1137.  The February 1945 document does not amount to clear 
and unmistakable evidence of a pre-existing condition.  It is 
a mere conclusory statement without rationale for the 
conclusion reached.  Moreover, the Board additionally 
observes that, after review of the record, at least one VA 
examiner concluded in December 2000 that the condition had 
its onset in the mid 1940's, i.e. during the veteran's 
service - not prior thereto.  Accordingly, the presumption of 
soundness at entry attaches, and, consequently, the Board 
will, therefore, analyze the claim as a claim for service 
connection on a direct basis.  See 38 C.F.R. § 3.303.

As previously stated, evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service is 
necessary to establish service connection.  

In this case, while the complained of condition was manifest 
in service, the veteran's separation examination reported the 
veteran's musculoskeletal condition as normal in November 
1945.  Moreover, there are no records of treatment for the 
claimed condition for the period between the veteran's 
separation from service and 1998, some 53 years later.  Such 
facts weigh against the veteran's claim.  

In December 2000, the veteran was afforded a VA examination.  
The examiner reviewed the claims file including the veteran's 
service medical records.  The examiner disputed that the 
veteran's knee condition was related to what the veteran 
advanced as a cold weather injury.  Nevertheless, the 
examiner conceded that the veteran's knee condition started 
in the mid 1940's.  The Board also observes that the veterans 
patently sincere and forthright testimony at his hearing 
before this Member of the Board weighs heavily in his favor.  
In view of the above, the Board concludes that this evidence 
is at least sufficient to balance against the absence of 
records of treatment for the knees since service together 
with what was characterized as a normal musculoskeletal 
examination on separation.  The effect of the Board's 
conclusion is that the evidence is now in equipoise.

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence.  
Under the circumstances, the benefit of the doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for bilateral 
osteochondritis of the knees is granted. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

